
	

113 S672 IS: Medicare Safe Needle Disposal Coverage Act of 2013
U.S. Senate
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 672
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2013
			Mr. Isakson (for himself
			 and Mr. Coons) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for coverage, as supplies associated with the injection of insulin, of
		  containment, removal, decontamination and disposal of home-generated needles,
		  syringes, and other sharps through a sharps container,
		  decontamination/destruction device, or sharps-by-mail program or similar
		  program under part D of the Medicare program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Safe Needle Disposal
			 Coverage Act of 2013.
		2.Coverage of
			 containment, removal, decontamination and disposal of home-generated needles,
			 syringes, and other sharps through a sharps container,
			 decontamination/destruction device, or sharps-by-mail program or similar
			 program under Medicare part D
			(a)In
			 generalSection 1860D–2(e)(1)(B) of the Social Security Act (42
			 U.S.C. 1395w–102(e)(1)(B)) is amended by inserting after regulations of
			 the Secretary the following: and including devices approved for
			 home use by the Food and Drug Administration for the safe and effective
			 containment, removal, decontamination and disposal of home-generated needles,
			 syringes, and other sharps through a sharps container,
			 decontamination/destruction device, or sharps-by-mail program or similar
			 program.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 January 1, 2014.
			
